 

January 23, 2007

Mr. Robert Callicutt

[address on file]

 

 

Re:

Retirement and Consulting Agreement

 

Dear Bob:

 

This letter sets forth the terms of the agreement between Flushing Financial
Corporation (the “Company”), Flushing Savings Bank, FSB (the “Bank”) and you
regarding your pending retirement and consulting arrangement. Capitalized terms
used in this letter and not otherwise defined have the meanings given to them in
your amended and restated employment agreement with the Company, dated as of
July 18, 2000. For purposes of this letter, your employment agreement with the
Company and your amended and restated employment agreement with the Bank, dated
as of July 18, 2000, are collectively referred to as the “Employment
Agreements”.

1.            Retirement. Subject to the terms and conditions set forth in this
letter, on February 2, 2007 (your “Retirement Date”), you will retire from your
positions of Senior Vice President of the Company and Senior Vice President /
Residential Mortgage Banking and from any other positions you may have with
subsidiaries or benefit plans of the Company or the Bank. In recognition of your
years of service to the Company and the Bank and in consideration for your
agreement to provide consulting services following your retirement and for the
waiver and release contained in this agreement, the Company and/or the Bank
shall pay you an aggregate amount of $150,000 (reduced by the amount of all
required tax withholding with respect to such payment), payable in a lump sum on
February 9, 2007 (assuming you have not revoked this agreement prior to such
date).

2.            Consulting Services. You agree to make yourself available to
consult with the senior officers of the Company and the Bank for a period of 12
months after your Retirement Date, for up to ten hours per month. Such
consulting services shall be primarily by telephone and at times that are
mutually convenient to you and such officers.

In the event of your death either before your Retirement Date or before you have
received the payment referred to in the paragraph 1 of this letter, the Company
or the Bank shall make such payment to your designated beneficiaries or, failing
any designation, your estate.

 

--------------------------------------------------------------------------------



2

 

 

3.            Bank Obligations. Upon your retirement under this letter
agreement, the Company and the Bank shall have no further obligations to you
under the Employment Agreements, other than (1) the payment of your earned but
unpaid Current Salary and (2) the provision of such other benefits, if any, to
which you are entitled as a former employee under the Bank’s and the Company’s
employee benefit plans and programs and compensation plans and programs.

4.            Release of Claims. In exchange for the consideration provided for
in this Agreement, you, for yourself and your heirs, executors, administrators
and assigns (collectively the “Callicutt Parties”), forever waive, release and
discharge the Company and the Bank and their respective subsidiaries,
affiliates, successors and assigns, past and present officers, directors,
employees and agents, and any fiduciaries of any employee benefit plan or policy
of the Company or the Bank (collectively the “Bank Parties”), from any and all
claims, cases, demands, causes of actions, fees and liabilities and expenses
(including attorneys’ fees) of any kind whatsoever, whether known or unknown,
which you or they ever had or now have against the Bank Parties by reason of any
actual or alleged act, omission, transaction, practice, conduct, occurrence, or
other matter up to and including the date of your execution of this agreement,
including, but not limited to any tort and/or contract claims and any claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (ADEA), the Americans with Disabilities Act, the Family Medical
Leave Act, the Employee Retirement Income Security Act of 1974 (ERISA), the
Civil Rights Act of 1991, and/or any other Federal, state or local law
(statutory or decisional), regulation, or ordinance; provided, however, that in
no event do any of the Callicutt Parties hereby waive, release or discharge any
of the Bank Parties against any claim, case, demand, cause of action, fee,
liability or expense relating to indemnification or limitation of liability
under the Company’s or the Bank’s charter or bylaws, or under any
indemnification agreement between you and the Company or the Bank.

You acknowledge that you have been urged by the Company to consult an attorney
before signing this agreement and that you have executed this agreement with the
waiver and release set forth above, after having had the opportunity to consult
with an attorney and after having had the opportunity to consider the terms of
this agreement for twenty-one (21) days after such terms were proposed to you
(although you may sign it at any time during this period). You further
acknowledge that: you have read this agreement in its entirety; you understand
all of its terms; you knowingly and voluntarily assent to all of the terms and
conditions contained herein including, without limitation, the waiver and
release; you are executing this agreement, including the waiver and release, in
exchange for consideration in addition to anything of value to which you are
already entitled; you are not waiving or releasing rights or claims that may
arise after your execution of this agreement; and that you understand that the
waiver and release in this agreement is being requested in connection with your
retirement from the Company and the Bank and in exchange for your receipt of
consideration to which you otherwise would not be entitled.

5.            Noncompete, Non-solicit and Confidentiality. You agree that for a
period of 18 months following your Retirement Date, you will not, directly or
indirectly, engage or participate in, or render services in any capacity
(whether as owner, operator, shareholder, manager, consultant, strategic
partner, employee or otherwise) to any business competitive with any business
conducted by the Bank (a “Competing Business”) in the New York City metropolitan
area. For purposes of the foregoing, you will not be in breach of this paragraph
__

 

--------------------------------------------------------------------------------



3

 

 

by reason of your ownership, directly or indirectly, of two percent or less of a
Competing Business’ voting capital stock if (i) such Competing Business is
publicly traded and (ii) you do not, directly or indirectly, control the
operation or management of such Competing Business.

You agree that for a period of 18 months following your Retirement Date, you
will not, directly or indirectly, (i) solicit for employment, recruit or hire,
either as an employee or a consultant, any employee, consultant or independent
contractor of the Bank who was an employee, consultant or independent contractor
of the Bank at any time during the 12 months preceding or following your
Retirement Date, (ii) induce or attempt to induce any employee, consultant or
independent contractor of the Bank who was an employee, consultant or
independent contractor of the Bank at any time during the 12 months preceding or
following your Retirement Date, to terminate his or her employment with, or
otherwise cease his or her relationship with, the Bank, or (iii) solicit,
interfere with, divert or take away or attempt to interfere with, divert or take
away, the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Bank.

You acknowledge that in carrying out the Bank’s business, you have learned
confidential or proprietary information about the Bank or third parties.
Confidential or proprietary information includes, among other things, any
nonpublic information concerning the Bank, including its business, financial
performance, marketing or strategic plans, customers, and product pricing
information, as well as any nonpublic information provided by a third party with
the expectation that the information will be kept confidential and used solely
for the business purpose for which it was conveyed (collectively, “Confidential
Information”). You agree that you shall not disclose any Confidential
Information to others outside of the Bank or use such information for your own
or someone else’s benefit. You agree that such Confidential Information may be
disclosed within the Bank only to those individuals who need the information to
carry out their business responsibilities.

You acknowledge and agree that the restrictions contained in this paragraph 5
are reasonable and necessary protection of the immediate interests of the Bank,
and any violation of these restrictions would cause substantial injury to the
Bank and that the Bank would not have entered into this agreement without
receiving the protective covenants contained in this paragraph 5. In the event
of a breach or a threatened breach by you of these restrictions, the Bank will
be entitled to an injunction restraining you from such breach or threatened
breach (without the necessity of providing the inadequacy as a remedy of money
damages or the posting of bond); provided, however, that the right to injunctive
relief will not be construed as prohibiting the Bank from pursuing any other
available remedies, whether at law or in equity, for such breach or threatened
breach.

6.            Governing Law. This agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
reference to conflicts of law principles.

7.            Effective Date. This agreement, including the waiver and release
contained herein, shall become effective the eighth (8th) day following your
execution of this agreement and you may at any time prior to the effective date
revoke this agreement by giving written notice of such revocation to Anna
Piacentini, the Company’s Senior Vice President and Corporate Secretary.

 

--------------------------------------------------------------------------------



4

 

 

8.            Amendments. This letter agreement may not be altered, varied,
revised or amended except by an instrument in writing signed by you, the Bank
and the Company.

 

Please indicate your agreement with the foregoing by signing in the space
provided below and returning a signed copy of this letter to each of the
undersigned.

Sincerely,

 

FLUSHING FINANCIAL CORPORATION

 

 

By:

_/s/ John R. Buran_________________

 

John R. Buran

 

President and Chief Executive Officer

 

 

FLUSHING SAVINGS BANK, FSB

 

 

By:

_/s/ John R. Buran_________________

 

John R. Buran

 

President and Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

_/s/ Robert L. Callicutt _

_January 24, 2007___________

Robert L. Callicutt

Date

 

 

 